I can not agree with the majority of the court in holding that appellee Helen Dority under the facts of this case is entitled to a decree canceling the lease of her separate property executed by her husband, and restraining him from further control of or interference with said property, and shall as briefly *Page 222 
as I can state the reasons which impel me to dissent from the views expressed in the opinion of the majority of the court. I agree with my associates in holding that plaintiff's petition alleges a good cause of action and the general demurrer thereto was properly overruled, but I do not think that the allegation of the petition that the lease was made in fraud of plaintiff's rights is sustained by any evidence in the case. The trial court based his conclusion of fraud in the execution of the lease solely on the ground that it was made without the consent of the wife, and being a conveyance of her separate estate its execution by her husband was unauthorized and amounted to a legal fraud upon the rights of the wife. I am of opinion that article 635 of the Revised Statutes, which provides that the husband and wife shall join in the conveyance of real estate the separate property of the wife, and that no such conveyance shall take effect until the same shall have been duly acknowledged by the wife, does not apply to a lease by the husband of land belonging to the wife for a longer period than one year. Article 2967 of the statutes of this State vests in the husband during marriage the sole management and control of the wife's separate property, and it is not questioned that under this article the husband has authority to lease real estate belonging to the wife for a period of one year of less, but the contention is that the leasing of such property for a longer time than one year is under article 624 of the statute a conveyance of the same, and therefore article 635 becomes applicable. I do not think article 624 above mentioned should be construed as in any way limiting the right of the husband to control and manage the separate estate of the wife, and such was not the purpose or intent of the Legislature in enacting said article. The purpose of the article is perfectly apparent, and its only object is to require that certain kinds of conveyance shall be in writing and subscribed and delivered by the party making same or by his agent thereunto authorized in writing. It is as much a conveyance of an estate in land to lease it for six months as it is to lease it for fifteen years, and there is nothing in this statute which makes any distinction in this regard between leases of different durations, the only requirement being that if the conveyance is for a longer term than one year it shall be in writing and subscribed and delivered by the person disposing of the property. The lease in this case was in writing and was subscribed and delivered by the appellant Dority, who was the person disposing of the property under authority conferred upon him by the law. Article 635 is in my opinion only applicable to such instruments as convey the title to the wife's separate property, and its provisions are not intended to interfere with the management and control of the property by the husband, but only to prevent its alienation without the consent of the wife evidenced by her signature and privy acknowledgment of the instrument of conveyance. I do not think the opinion of the majority of the court is sound in holding that the lease in question is void because not executed by Mrs. Dority. This disposes of the question of "legal fraud" as found by the trial court, and I have *Page 223 
searched the record in vain for any evidence of actual fraud in the execution of the lease by the appellant. He was at the time the lease was made, and is now, the lawful husband of Mrs. Dority, and as such has authority to manage and control her property, and in the exercise of such authority could lease it for any reasonable term of years. The lessee would hold the property subject to the termination of the lease at any time by the dissolution of the marriage relation, and Mrs. Dority's title to the property could be in no way affected by her husband's lease. There is no evidence that the property was leased for less than its value or that any of the terms of the lease are unreasonable or will operate to the injury of the property, the only complaint in respect to the terms of said lease being as to its duration and that the rents are to be paid to the appellant instead of to Mrs. Dority. It may be that the proceeds arising from the lease of this property should be divided between Mrs. Dority and her husband, and that upon an application to the county court under article 2972 of the Revised Statutes such relief should be granted her; but conceding that he is wrongfully withholding from her a portion of the proceeds of the lease, such fact does not authorize this court to take from him his right to manage and control his wife's property as long as the legal relation of husband and wife exists between them.
It is not contended that the facts in this case are sufficient to entitle the appellee to a divorce, and this court has heretofore held that they are not. Dority v. Dority, 62 S.W. Rep., 106. All of the acts of appellant Dority complained of in this suit except the leasing of the property were committed prior to the suit for divorce. The failure to pay the taxes on the land for 1898 before the expiration of the time allowed by law occurred before the separation and before the land was leased by appellant, and his statement that these taxes were not paid by him because he had no money with which to pay the same is uncontradicted. The taxes of 1899 and 1900 were paid by the appellee out of the earnings of her dairy, but it is not shown that appellant had refused to pay them or that they would not have been paid by him had the appellee not paid them. Since the termination of the divorce proceedings the undisputed evidence shows that her husband has offered to live with her and to divide his earnings with her and that she refuses to accept his offer, declaring that she would not have a cent of his money. The undisputed evidence further shows that she is now occupying their homestead and using and enjoying all of the community property which they possess and that she will not permit her husband to live with her. If it be true as found by the trial court that there is no reasonable expectation that Mrs. Dority and her husband will ever resume their marital relations, it is only because of her willful and persistent refusal to live with him. While the wife may sue her husband when such action on her part becomes necessary to protect her separate property, I know of no decision which holds that a wife who has no sufficient grounds for divorce may refuse to longer recognize the obligations of her marriage *Page 224 
contract and by abandoning her husband secure the right to sue him and deprive him of the rights given him by law to control and manage her property. The opinion of the majority of the court announces this doctrine, and I am unwilling to aid in its establishment as a rule of decision in this State. While its adoption in this particular case may be in accord with exact justice as between the parties to this suit, the good order and happiness of society depends upon the sacredness and inviolability, except for just and adequate cause, of the marriage contract, and society has an interest in cases of this character which it is often the duty of the courts to protect even at the expense of the individuals who are parties to the suit. If suits of this character are permitted to succeed, one of the strong incentives to the wife to fulfill her marriage obligations will be removed, and whenever she becomes tired of her husband she can without any just cause abandon him and force him to surrender all of the property rights acquired by him by virtue of his marital relations. On the contrary, if she is made to know that she can not regain control of her property merely by her unjustifiable abandonment of her husband, she is much more likely to condone trivial offenses on his part and to faithfully perform her marriage obligations. I am of opinion that the only relief, if any, to which the plaintiff is shown to be entitled upon the facts, is to have such proportion of the proceeds of the lease of her land as may under all the circumstances be deemed necessary for her proper support and maintenance set aside to her, and since the jurisdiction for proceedings of that character is placed by the statute in the county court, the judgment of the court below should be reversed in its entirety and judgment here rendered in favor of all of the appellants.